Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4-6, 9-12, and 16-20 have been cancelled; Claims 7-8 and 13-15 are withdrawn from consideration as non-elected claims, Drawing and Claims 1-2 have been amended;  claims 1-3 remain for examination, wherein claim 1 is an independent claim.
Previous Rejections/Objections
Previous objection of drawing is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/14/2022.
Previous rejections of Claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/14/2022.
Previous rejection of Claims 1-3 under 35 U.S.C. 103 as being unpatentable over Ishitsuka et al (WO 2017/110254 A1, corresponding to US-PG-pub 2018/0298475 A1, listed in IDS filed on 1/27/2021, thereafter PG’475) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/14/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “Excellent impact resistance” in claim 1 is a relative term which renders the claim indefinite. The term “Excellent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (WO 2016/105089 A1, corresponding to US-PG-pub 2018/0002775 A1, thereafter PG’775) in view of Aratani et al (US-PG-pub 2015/0368768 A1, thereafter PG’768).
Regarding claims 1-3, PG’775 teaches a hot-rolled steel sheet having ultra-high strength and excellent durability (Title, Abstract, par.[0088], and examples of PG’775). The composition comparison between composition ranges in the instant claims 1-2; TS in claim 3 and the those disclosed in steel #7 in table 1 and table 2 of PG’775 is listed in following table. All of the composition ranges including C, Mn, Si, P, S, Al, Cr, Mo, Ni, Cu, N, B, and Fe, optional Ti, and TS (example #7 in table 2 of PG’775) are within the claimed ranges as recited in the instant claims 1-3. The alloy composition disclosed by #7 in table 1 of PG’775 meets all of the claimed formula 1-4 as disclosed in claim 1. PG’775 specify includes a microstructure including ferrite and pearlite (par.[0020] and [0087], and claim 3 of PG’775). However, PG’775 does not specify the amount of  excellent in terms of fatigue strength (Abstract, examples, and par.[0012] of PG’768). All of the alloy composition ranges disclosed by PG’768 (claims 1-2, par.[0031]-[0066], and examples of PG’768) overlaps the claimed alloy composition ranges. PG’768 specify including 85 area% or more pearlite and less than 15 area% ferrite in the steel (Abstract, par.[0011], [0068]-[0069], and claims of PG’768), which reads on the claimed pearlite amount and overlaps the claimed ferrite amount as recited in the instant claim 1. Overlapping the ferrite amount creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimizing the amount of ferrite as demonstrated by PG’768 in the steel alloy of PG’775 since both PG’775 and PG’768 teach a hot-rolled steel sheet having ultra-high strength and excellent durability throughout whole disclosing range and PG’768 specify optimizing microstructure in order to increase fatigue strength by increasing fatigue crack propagation resistance (par.[0069] of PG’768). 

 Element
From instant Claim 1 (in wt%) 
#7 in table 1 of PG’775 (wt%)
Within range
(in wt%)
C
0.35-0.55
0.35
0.35
Mn
0.7-1.5
1.3
1.3
Si
0.3 or less (not 0)
0.21
0.21

0.03 or less
0.0066
0.0066
S
0.004 or less
0.0021
0.0021
Al
0.04 or less (not 0)
0.023
0.023
Cr
0.3 or less (not 0)
0.18
0.18
Mo
0.3 or less (not 0)
0.19
0.19
Ni
Optional 0.1-1.0
0.3
0.3
Cu
Optional 0.1-1.0
0.5
0.5
B
0.0018-0.005
0.0018
0.0018
Cu+Ni
0.4 or more
0.8
0.8
N
0.01 or less (not 0)
0.0055
0.0055
Fe
Balance + impurities
Balance + impurities
Balance + impurities
Equation 1
Mn/Si
≥ 3
About 6.2
Close to 3
Equation 2
(Ni+Cu)/(Mn+C)
≥ 0.2
About 0.48
0.49
Equation 3
Ni/Si
≥ 1
About 1.4
1.12
Ferrite
10-30
include
--
pearlite
70-90
include
--

From Claim 2


One or more
Ti: 0.04 or less (not 0);
Sb: 0.03 or less (not 0)
Ti: 0.03 
Sb: impurity level
Ti: 0.03 
Sb: impurity level

From claim 3
#7 in table 2 of PG’775

TS (MPa)
600-1000
637
637


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-15 of copending application No. 16/957,675 (US-PG-pub 2020/0362429 A1).  
Regarding instant claims 1-3, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-15 of 16/957,675 (US-PG-pub 2020/0362429 A1) teaches all of the essential alloy compositions, microstructures, and property ranges overlapping the claimed composition ranges, microstructure ranges, and property range as recited in the instant claims (specifically Cl.1-2 and 5 of US-PG-pub 2020/0362429 A1). MPEP 2144 05 I. Thus, no patentable distinction was found in the instant claims compared with claims 1-15 of 16/957,675 (US-PG-pub 2020/0362429 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Response to Arguments
Applicant’s arguments to the art rejection to claims 1-3 have been considered but they are moot in view of the new ground rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734